  Case 15-23896         Doc 45     Filed 11/08/18 Entered 11/08/18 07:03:12              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-23896
         TAMMIE N JENKINS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/13/2015.

         2) The plan was confirmed on 09/08/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/26/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-23896        Doc 45       Filed 11/08/18 Entered 11/08/18 07:03:12                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $18,683.00
       Less amount refunded to debtor                            $841.65

NET RECEIPTS:                                                                                   $17,841.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $783.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,783.96

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIANCE ONE                     Unsecured         400.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00       1,305.32        1,305.32          48.86        0.00
CREDITREPAIR.COM                 Unsecured         500.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         600.00           NA              NA            0.00        0.00
FIFTH THIRD BANK                 Unsecured      3,000.00            NA              NA            0.00        0.00
FIRST CHOICE                     Unsecured         300.00           NA              NA            0.00        0.00
HARTFORD INSURANCE               Unsecured         600.00           NA              NA            0.00        0.00
HERITAGE ACCEPTANCE CORP         Unsecured      6,000.00       5,814.73        5,814.73        217.64         0.00
MGM PROPERTY MANAGEMENT          Unsecured           0.00           NA              NA            0.00        0.00
NIPSCO/HAMMOND 010               Unsecured         616.00           NA              NA            0.00        0.00
SPRINT                           Unsecured      1,379.00            NA              NA            0.00        0.00
SULLIVAN URGENT AID CENTERS      Unsecured            NA         698.00          698.00          17.49        0.00
UNITED AUTO CREDIT CORPORATIO    Secured       10,275.00     12,002.90        12,002.90     10,375.43    2,378.77
UNITED AUTO CREDIT CORPORATIO    Unsecured      1,849.00            NA              NA            0.00        0.00
US CELLULAR                      Unsecured         513.00        512.83          512.83          19.20        0.00
US DEPT OF EDUCATION             Unsecured     36,920.00     37,987.11        37,987.11           0.00        0.00
VILLAGE OF OAK LAWN              Unsecured         165.00           NA              NA            0.00        0.00
WOW INTERNET & CABLE             Unsecured         160.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-23896         Doc 45      Filed 11/08/18 Entered 11/08/18 07:03:12                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,002.90         $10,375.43         $2,378.77
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,002.90         $10,375.43         $2,378.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,317.99            $303.19              $0.00


Disbursements:

         Expenses of Administration                             $4,783.96
         Disbursements to Creditors                            $13,057.39

TOTAL DISBURSEMENTS :                                                                      $17,841.35


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
